Citation Nr: 0525545	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.  

2.  Entitlement to service connection for nasopharyngitis.

3.  Entitlement to service connection for gastroenteritis, to 
include strongyloides infection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran reportedly served on active duty from December 
1944 to May 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In August 2002, the RO denied a 
claim of entitlement to service connection for a respiratory 
condition.  In August 2004, the RO denied the veteran's 
claims of entitlement to service connection for 
nasopharyngitis, and gastroenteritis, to include 
strongyloides infection.  


FINDINGS OF FACT

1.  The veteran does not have a respiratory condition as a 
result of his service.

2.  The veteran does not have nasopharyngitis as a result of 
his service.

3.  The veteran does not have gastroenteritis, to include 
strongyloides infection, as a result of his service.


CONCLUSIONS OF LAW

1.  A respiratory condition was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004). 

2.  Nasopharyngitis was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004). 

3.  Gastroenteritis, to include strongyloides infection, was 
not incurred or aggravated by service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for a respiratory condition, nasopharyngitis, and 
gastroenteritis.  He essentially argues that his treatment 
for nasopharyngitis, gastroenteritis, and a strongyloides 
infection, during service shows that he currently has these 
conditions as a result of his service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that in April 
1945, he was hospitalized for six days for "nasopharyngitis, 
acute, catarrhal, mild."  In January 1946, he was treated 
for moderate acute gastro enteritis of undetermined cause.  
In April 1946, he was hospitalized for strongyloides 
infection for about two weeks.  The veteran's separation 
examination report, dated in May 1946, shows that his lungs 
were clinically evaluated as normal, and that the only ear, 
nose or throat abnormality was a tonsil condition for which 
service connection is currently in effect.  The report does 
not show any other relevant complaints or findings.  

As for the relevant post-service medical evidence, it 
consists of private treatment reports, dated between 1988 and 
2002.  These records show that the veteran was treated for 
conditions that included COPD (chronic obstructive pulmonary 
disease), asthma, GERD (gastroesophageal reflux disease), 
hiatal hernia, PUD (peptic ulcer disease), rhinitis, and URI 
(upper respiratory infection).  




A.	Respiratory Condition

The Board finds that the claim must be denied.  The veteran's 
service medical records show do not show treatment for a 
respiratory condition.  The veteran's separation examination 
report, dated in May 1946, shows that his lungs were 
clinically evaluated as normal, and does not show any 
relevant complaints or findings.  Service connection for a 
respiratory condition as a chronic condition during service 
is therefore not warranted.  See 38 C.F.R. § 3.303(b).  In 
addition, the Board points out that the first evidence of a 
respiratory condition, specifically COPD, is dated no earlier 
than 1988.  This is approximately 42 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is no competent evidence of a nexus between a 
respiratory condition and his service.   The Board therefore 
finds that the preponderance of the evidence is against the 
claim that the veteran has a respiratory condition that is 
related to his service, and the claim is denied.

B.  Nasopharyngitis

The Board finds that the claim must be denied.  The veteran's 
service medical records show that in April 1945, he was 
hospitalized for six days for "nasopharyngitis, acute, 
catarrhal, mild."  The veteran's separation examination 
report, dated in May 1946, does not show any relevant 
complaints or findings. 
Service connection for a chronic condition during service is 
therefore not warranted.  See 38 C.F.R. § 3.303(b).  In 
addition, under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.   See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, the veteran's claim must be denied because the 
medical evidence does not show that he currently has 
nasopharyngitis.  Finally, there is no competent evidence of 
a nexus between a nasopharyngeal condition and his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.  
C.  Gastroenteritis, to include Strongyloides Infection

The Board finds that the claim must be denied.  In April 
1946, he was hospitalized for strongyloides infection for 
about two weeks.  The veteran's separation examination 
report, dated in May 1946, does not show any relevant 
complaints or findings.  Service connection for a chronic 
condition during service is therefore not warranted.  See 38 
C.F.R. § 3.303(b).  In addition, under 38 U.S.C.A. § 1110, it 
is essential that there be a current disability in order to 
establish service connection.  Gilpin; Brammer; Rabideau.  In 
this case, the veteran's claim must be denied because the 
medical evidence does not show that he currently has 
gastroenteritis, or a strongyloides infection.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and the claim is denied.

D.	Conclusion

The Board has considered the appellant's written testimony 
submitted in support of his claims.  His statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claims must be denied. 

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in July 
2002 and October 2003, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal, and the statements 
of the case (SOCs), he was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as non-VA medical records.  Although the veteran has not 
been afforded VA examinations covering the claimed 
disabilities, and etiological opinions have not been 
obtained, the Board finds that the evidence, discussed infra, 
warrants the conclusion that a remand for examinations and 
etiological opinions is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the claims suffer from one or more of 
the following defects: he is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is first shown many 
years after service, and the claims file does not currently 
contain objective evidence showing that the claimed condition 
is related to his service.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Service connection for a respiratory condition is denied.

Service connection for nasopharyngitis is denied.

Service connection for gastroenteritis, to include 
strongyloides infection, is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


